Citation Nr: 1752308	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  17-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for prostate cancer secondary to exposure to radiation, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for skin cancer, to include basal and squamous carcinoma of the chest, back, right thigh, right arm and hand, secondary to exposure to radiation, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1964.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.

The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156 (b) (2017) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  In this case, while the RO noted the December 2016 rating decision as being the one on appeal, the Veteran submitted additional details regarding his in-service exposure to radiation in May 2016.  The Board finds that this constituted new and material evidence that was submitted within one year of the June 2015 rating decision denying service connection for prostate and skin cancers.  Accordingly, the appeal for the claims for new and material evidence for service connection for prostate cancer and skin cancer will be considered to have arisen from the June 2015 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board is reopening the issues of entitlement to service connection for prostate cancer and skin cancer and denying service connection for both prostate and skin cancer.




FINDINGS OF FACT

1.  In an unappealed May 2013 rating decision, the RO denied the claims for service connection for prostate cancer and skin cancer.

2.  Evidence received since the May 2013 rating decision, the most recent final decision, is new and material.  The evidence raises a reasonable possibility of substantiating the service connection claims for prostate and skin cancers.

3.  The Veteran was exposed to DDE-Photon of 1.152 rem while serving on the USS Swordfish (SSN-579).

4.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer is the result of in-service exposure to gamma rays.

5.  The preponderance of the evidence is against a finding that the Veteran's skin cancer is the result of in-service exposure to gamma rays.


CONCLUSIONS OF LAW

1.  The May 2013 rating decision is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received since the May 2013 rating decision is new and material for purposes of reopening the claim for service connection for prostate cancer.
38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for prostate and skin cancer are not met.
38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board acknowledges that the Veteran has not been provided a VA examination.  The Veteran's representative argues that a VA examination is necessary to determine the etiology and severity of the Veteran's conditions.  It is posited that the Veteran's service aboard a nuclear vessel combined with his current diagnoses should trigger the need for an examination. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Here, the Board notes that the Veteran's service records do not include in-service incurrence of cancer of any sort.  In addition, cancer did not incur for, at minimum almost 48 years after gamma ray exposure in service; medical records are silent as to chronic symptomatology; and treatment for prostate cancer ended in May 2013.  In addition, the medical evidence of record includes medical opinions that are sufficient to allow a decision on these claims.  Thus, the Board finds that an additional VA examination is not necessary to determine the nature and etiology of these disabilities.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

New and Material Evidence

A claim on which there is a final decision may be reopened if new and material evidence is presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied the Veteran's claims for service connection for prostate cancer and skin cancer in a May 2013 rating decision.  The claims were denied because there was no evidence of excessive or critical radiation exposure aboard the Veteran's ship during his period of service.  The Veteran did not appeal the decision or submit new and material evidence within a year, and the decision became final.  

Evidence received since the May 2013 rating decision includes additional military service records, VA treatment records, private and VA medical opinions, a response from the Navy Automated Radiation Exposure Registration, and lay statements from the Veteran and others.  Specifically, the Veteran reported that he stood fire watch in the demineralizer of the USS Swordfish (SSN-579) in April 1962, and his film badge reported maximum exposure from that duty requiring he leave the submarine for a period of time.  An August 2016 response from the Navy Automated Radiation Exposure Registration (NARER) indicated that from April 16, 1962 to December 31, 1962 the Veteran was exposed to DDE-Photon of 1.152 rem.  The Veteran's radiation oncologist reported in February 2017 that there was evidence of radiation causing secondary cancers from gamma ray exposure as well as radionuclide contact.  This is new and material and raises the possibility of substantiating the claims; therefore they are reopened.

Service Connection

The Veteran contends that his skin and prostate cancer are due to the direct exposure to gamma rays in the reactor compartment of his U.S. Naval submarine while putting out a fire using an extinguisher on the demineralizer.  He reports that, though there was no explosion, his film badge showed maximum exposure.  The Veteran asserts that his skin and prostate cancers are the direct result of radiation exposure.

The Veteran's NARER report confirms exposure to photon radiation in service on the USS Swordfish (SSN-579).  Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed Veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed Veteran" means a Veteran who participated in a "radiation-risk activity" described in 38 C.F.R. § 3.309 (d)(3)(i).  In the instant case, the evidence of record does not establish that the Veteran participated in any of these activities.  As such, the Veteran is not considered to be a "radiation-exposed Veteran," and presumptive service connection is therefore unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed Veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease that became manifest within a period specified by the regulation.  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes prostate cancer.  Id.  The Veteran is not entitled to the procedural advantages of 38 C.F.R. § 3.311 because the claimed disability did not become manifest within the specified period.

The Board must also consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.312.  Direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

As a preliminary matter, service treatment records do not contain complaints, treatment, or diagnoses for skin or prostate cancer, and the evidence does not show that either disease developed to a compensable degree within the specified time period after release from service to qualify for the presumption of service connection.  As a result, the only question before the Board is whether the Veteran's in-service exposure to gamma rays is the cause of skin and prostate cancers that manifested 48 years later.  The Board finds that it is not.

The Veteran reports that his film badge (dosimeter) "read the maximum radioactive level" after he brushed up against the demineralizer while putting out a fire.  An October 2015 lay statement from the Veteran's former fellow serviceman notes that the Veteran's film badge was reported as "receiving a dosage immeasurably beyond its maximum capacity" during discussions witnessed among both the crew and the ship-yard workers at the time.  The Veteran reports that no critical exposure or explosion event occurred other than this one instance of accidental exposure in 1962.

Based on the evidence of record of in-service exposure to 0.152 rem radiation and diagnoses of skin and prostate cancer 48 years after the last exposure to ionizing radiation, the Director of the Environmental Health Service opined in December 2016 that, because the Veteran's in-service lifetime total radiation dose did not exceed 10 rem above natural background, his skin and prostate cancers were not likely caused by exposure to ionizing radiation in service.  In support, the physician quoted the May 2016 Radiation Risk position statement of the Health Physics Society which stated that a person might accumulate an equivalent dose from natural background radiation of about 25 rem in an 80-year lifetime and that "below levels of about [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero." 

A June 2017 VA examiner opined that "[a]lthough penetrating, any gamma rays are unlikely to cause changes in the cells making up the prostate and thus are less likely as not...to have caused [the Veteran's] prostate cancer."  He also noted that ionizing radiation exposure was not listed among the environmental exposures posing a risk for prostate cancer.  The examiner stated that gamma radiation could penetrate through the skin to internal organs, but gamma rays were similar to the photoenergy derived from sunlight and would not be expected to cause skin cancer.  He indicated that skin cancer was instead due to the accumulation of insults from chronic exposure to UVA and UVB light from the sun over years, rather than from a single exposure in an encounter with a nuclear reactor.  The examiner noted that all of the Veteran's skin cancers, except one, were on sun-exposed areas, as is the classical case.

The Veteran's treating radiation oncologist submitted an opinion in February 2017 noting that there was "a large body of evidence of radiation causing secondary cancers both from gamma ray exposure as well as radionuclide contact."  In August 2017, the physician referenced the Veteran's acknowledged exposure and reported that there were "numerous studies showing that exposure to gamma rays leads to increased risk of adenocarcinomas."  He noted overwhelming evidence showing a potential risk of future malignancy with exposure to gamma rays.  The Veteran's representative argues that the oncologist's opinion is more probative than those provided by VA examiners and the Environmental Health Service because of his subject-matter expertise.  Though the oncologist's statements mention the existence of reports and evidence supportive to the Veteran's claim, none are included in the physician's opinion.  Additionally, the Board notes that neither opinion states that this Veteran's prostate cancer is caused by his exposure to gamma rays.  As such, the oncologist's opinion is afforded less probative value than others in the record.    

The record shows that the Veteran was diagnosed with prostate cancer in August 2012, and the initial diagnosis of skin cancer was rendered in August 2010.  The Veteran was treated for prostate cancer from March to May 2013.  Pathology reports show treatment for basal cell carcinoma and squamous cell carcinoma from August 2010 to January 2016.  Dermatologists repeatedly diagnosed actinic (solar) keratosis and solar skin damage on sun-exposed areas where carcinoma occurred.  The record lacks opinions showing a causal relationship between the Veteran's skin cancer and his in-service exposure to gamma rays.

Based on the foregoing, the Board finds the preponderance of evidence to be against a finding that the Veteran's skin and prostate cancers are the result of his 1962 exposure to ionizing radiation.  Though the Veteran's private physician references an overwhelming amount of evidence linking prostate cancer to gamma radiation, he does not state that this Veteran's prostate cancer results from his exposure to gamma rays.  Lay statements report that the Veteran experienced "maximum exposure" to gamma rays while in service.  However, the record lacks evidence of the level of exposure considered to be "maximum," and the Veteran and his shipmate lack the expertise to opine whether the Veteran's 1962 exposure is the cause of his prostate and skin cancer almost 50 years later.  See Jandreau v. Nicholson, 492 F.3d 1372.  Therefore, the Board assigns more probative value to the VA examiner's opinion, which reviewed not only the Veteran's medical records and lay statements but also the opinions of his oncologist and the Director of the Environmental Health Service, and provided an adequate rationale that was supported by medical literature in finding no relationship between his cancers and service.

The weight of the evidence does not support that the Veteran's skin and prostate cancers are related to his service.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER


The claims for service connection for prostate cancer and skin cancer are reopened.

Service connection for prostate and skin cancers is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


